Name: Commission Regulation (EEC) No 88/81 of 14 January 1981 correcting Regulation (EEC) No 3407/80 fixing the export refunds on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 81 Official Journal of the European Communities No L 13/21 COMMISSION REGULATION (EEC) No 88/81 of 14 January 1981 correcting Regulation (EEC) No 3407/80 fixing the export refunds on olive oil that Regulation ; whereas it is therefore necessary to correct the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3407/80 shall read as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by the Act of Accession of Greece, Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export levies and refunds on olive oil (2), as last amended by Regulation (EEC) No 2429/72 (3), and in particular the , first sentence of Article 7 thereof, Whereas Commission Regulation (EEC) No 3407/80 of 30 December 1980 (4) fixed the export refunds on olive oil ; whereas a check has revealed an error in 'Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC shall be as set out in the Annex hereto.' Article 2 This Regulation shall enter into force on 15 January 1981 . It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1981 . For the Commission The President Gaston THORN ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. 2 OJ No 130, 28 . 6 . 1967, p. 2600/67. (3) OJ No L 264, 23 . 11 . 1972, p . 1 . (4) OJ No L 358 , 31 . 12 . 1980, p . 21 .